 



Exhibit 10.10
Hines-Sumisei U.S. Core Office Fund, L.P.
Hines U.S. Core Office Capital LLC
2800 Post Oak Boulevard, Suite 5000
Houston, Texas 77056
November 9, 2005
Hines REIT Properties, L.P.
2800 Post Oak Boulevard, Suite 5000
Houston, Texas 77056
     Re: Preemptive Rights of Hines REIT Properties, L.P.
Ladies and Gentlemen:
     The purpose of this letter agreement is to document the rights of Hines
REIT Properties, L.P. (the “Public REIT OP”), a Delaware limited partnership, to
participate in future offerings of Hines-Sumisei U.S. Core Office Fund, L.P.
(the “Partnership”), a Delaware limited partnership. Capitalized terms used and
not otherwise defined herein have the meanings given to them in the Sixth
Amended and Restated Agreement of Limited Partnership, dated May 9, 2005, of the
Partnership (such agreement, as amended from time to time, the “Partnership
Agreement”). This letter agreement supersedes the “Preemptive Rights” section of
the letter agreement, dated June 3, 2004, among the parties hereto and certain
other parties.
     For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
Pre-Emptive Right
     For so long as the Public REIT OP is a Partner in the Partnership, the
Managing General Partner shall give the Public REIT OP prior written notice (an
“Offer Notice”) of any Capital Call expected to be issued with respect to the
Fund. The Public REIT OP shall have the right (a “Preemptive Right”) to
contribute to the Partnership up to 40% of the total capital contributed to the
Fund in such Capital Call in exchange for Partnership Units at the Current Unit
Price at the time of issuance. In order to exercise its Pre-Emptive Right, the
Public REIT OP must deliver a written notice (an “Exercise Notice”) to the
Partnership and the Managing General Partner within 10 Business Days after
delivery of the Offer Notice, which Exercise Notice must specify the total
Capital Contribution the Public REIT OP wishes to make, up to 40% of the total
amount of Capital being contributed (taking into account any concurrent capital
contributions being made to the Partnership, US Core Trust, or US Core
Properties). If the Public REIT OP delivers an Exercise Notice within such 10
Business Days period, then the Managing General Partner will issue a Capital
Call Notice to the Public REIT OP requesting a Capital Contribution in the
amount specified in such Exercise Notice, and the Public REIT OP will be
obligated to

 



--------------------------------------------------------------------------------



 



make a Capital Contribution in such amount in response thereto, concurrently
with any Capital Call Notices issued to other investors as part of such Capital
Call. Concurrently with any Capital Contribution made pursuant to this
Agreement, the Hines REIT OP and the Partnership shall enter into a Subscription
Agreement or other suitable document providing for such Capital Contribution and
corresponding issuance of Partnership Units, which shall include such
representations and warranties by the Hines REIT OP as are generally included in
the form of subscription agreement entered into by other investors in the
Partnership.
     Nothing in this letter agreement shall preclude the Public REIT OP from
making a Capital Commitment to the Partnership pursuant to a Subscription
Agreement as contemplated by the Partnership Agreement, in which case, in
connection with any Capital Call, the Public REIT OP will be entitled to
contribute to the Partnership the greater of the amount provided for under this
letter agreement and its pro rata share of the total amount of capital being
contributed to the Fund based on its Unfunded Commitment under such Subscription
Agreement relative to the unfunded commitments of other investors in the Fund.
Miscellaneous
     This letter agreement shall be governed by the laws of the State of New
York. This letter agreement may be signed in multiple counterparts, which, taken
together, shall constitute one and the same agreement.
[Signature page follows]

2



--------------------------------------------------------------------------------



 



Please indicate your agreement with the foregoing by signing below.

                          Very truly yours,    
 
                        HINES-SUMISEI U.S. CORE OFFICE FUND, L.P.
 
                            By:   Hines US Core Office Capital LLC
 
                                By:   Hines Interests Limited Partnership

 
                   
 
              By:   Hines Holdings, Inc.

 
                   
 
              By:   /s/ Charles M. Hazen
 
                   
 
                  Name: Charles M. Hazen
Title: Senior Vice President

                     
 
                        HINES US CORE OFFICE CAPITAL LLC

 
                            By:   Hines US Core Office Capital LLC
 
                                By:   Hines Interests Limited Partnership

 
                   
 
              By:   Hines Holdings, Inc.

 
                   
 
              By:   /s/ Charles M. Hazen
 
                   
 
                  Name: Charles M. Hazen
Title: Senior Vice President

                                   

AGREED:
HINES REIT PROPERTIES, L.P.
By: Hines Real Estate Investment Trust, Inc.
By: /s/ Sherri W. Schugart

 
Name: Sherri W. Schugart
Title: Chief Financial Officer


